Curia.

The service of the summons by the plaintiff himself was good. The rule adopted in Bennet v. Fuller, (4 John. Rep. 486,) is this: that where no bail is exacted the Sheriff may serve a capias in his own favor ; and any other plaintiff may, under similar circumstances, be deputed to serve his own process. The return was sufficient. (Legg v. Stillman et al. ante, 418.) But the error in admitting proof of the plaintiff’s declaration is fatal, though the Jusice directed the jury to disregard it. (Penfield v. Carpenter, 13 John. 350.)
Judgment reversed.